Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the petition for certification to appeal from the judgment of the Appellate Court; Hamden v. Flanagan, 43 Conn. App. 904, 683 A.2d 31 (1997); filed by the defendant Warren E. Blake et al. limited to the following issue: “Did the trial court abuse its discretion and equitable powers by approving the committee sale in this foreclosure action of thirty-nine acres of properly for the sum of $50,000, the value of which was appraised at $280,000?” Hamden v. Flanagan, 239 Conn. 959, 688 A.2d 329 (1997).


 Austin W. Blake died following the foreclosure sale at issue in this case. Phyllis M. Blake, his wife and executrix of his estate, was substituted as a defendant. Hereinafter we will refer to Warren Blake and Phyllis Blake as the Blakes.